DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. (US 20190006218 A1 hereinafter referred to as “Toyoda”).
Toyoda discloses the semiconductor method as claimed.  See figures 1-9 and corresponding text, where Toyoda teaches, pertaining to claim 1, a method for improving wafer bonding strength, comprising: 
Step S1: providing a silicon-based bonded wafer (200) (figure 2; [0023], [0058-0059], examiner views a “bonded wafer” as laminate having the bonds between a predetermined layer or film formed on a surface of the wafer); 
(306) is used to carry the bonded wafer paced placed in the microwave generating chamber ([0034]), and the bonded wafer is placed in a wafer transfer chamber, and the bonded wafer in the wafer transfer chamber is loaded into the quartz wafer boat through a first robot arm ([0034]).
Step S3: raising the temperature in the microwave generating chamber and maintaining the temperature at a preset threshold by microwave heating (figure 7; [0071]); 
Step S4: after the bonded wafer reaches a predetermined temperature for a predetermined time period, shutting down microwave power ([0072-0084]); and 
Step S5: cooling the bonded wafer ([0026]). 
Toyoda teaches, pertaining to claim 4, wherein in Step S3, the microwave frequency generated by the microwave generating chamber ranges between 2400 MHz and 2500 MHz ([0038]). 
Toyoda teaches, pertaining to claim 5, wherein in Step S3, the preset threshold is 200 to 400.degree. C., and/or the predetermined temperature is 200 to 400.degree. C ([0071]). 
Toyoda teaches, pertaining to claim 6, wherein the predetermined time period is 45 to 60 minutes (figure 8; [0058]). 
Toyoda teaches, pertaining to claim 7, wherein in Step S5, the bonded wafer is cooled to room temperature ([0026]).

Response to Arguments

Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. In the remarks filed on pages 4-5:
Applicant raises the clear issue as to whether the bonded wafers are placed into a quartz boat.
The Examiner views that Toyoda teaches a silicon-based bonded wafer (200) (figure 2; [0023], [0058-0059], in which a “bonded wafer” is a laminate having the bonds between a predetermined layer or film formed on a surface of the wafer.
In addition, the Examiner views that based on the prior art the name “a quartz tray” can be interchangeably used for the name  “quartz boat”, specifically, the Quartz tray as cited in the rejection delivers the same function as quartz boat. It is to be noted that the prior art description does not require same word.i.e., ipsis verbis (See Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972). 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 2, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896